MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ December 5, 2006 decision denying' petitioner’s motion to reopen and reconsider. We have reviewed the response to respondent’s motion to dismiss in part and for summary affirmance in part. We conclude that summary disposition is appropriate because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The regulations provide that “a motion to reconsider a decision must be filed with the Board within 30 days after the mailing of the Board decision.” See 8 C.F.R. § 1003.2(b)(2). The BIA did not abuse its discretion in denying petitioner’s motion to reconsider, filed more than six months after the BIA’s March 2, 2006 decision.
The regulations also provide that “a party may file only one motion to reopen,” and that the motion “must be filed no later than 90 days after the date on which the final administrative decision was rendered in the proceeding sought to be reopened.” See 8 C.F.R. § 1003.2(c)(2). Construing petitioner’s motion to reconsider also as a motion to reopen, the BIA did not abuse its discretion in denying petitioner’s second motion to reopen, filed nearly one year after the final administrative decision was rendered. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). Accordingly, respondent’s motion for summary disposition is granted.
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.